In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-06-00149-CR
         ______________________________


      TOMMY WALTER DARLING, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the Eighth Judicial District Court
               Hopkins County, Texas
              Trial Court No. 0518219




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       A jury found Tommy Walter Darling guilty of aggravated sexual assault in several cases,

which were consolidated and tried together. Each conviction was appealed separately, but the briefs

and arguments raised in each appeal are identical.

       Since the briefs and arguments raised in this case are identical to the issues presented in

Darling's companion appeals, and for the reasons stated in our opinion in Darling v. State, cause

number 06-06-00148-CR, we overrule his arguments in this case and affirm the trial court's

judgment.



                                                     Jack Carter
                                                     Justice


Date Submitted:       April 2, 2008
Date Decided:         August 13, 2008

Do Not Publish




                                                2